[Cite as Moore Law Firm v. Singh, 2017-Ohio-54.]



                                   IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                          BUTLER COUNTY




THE MOORE LAW FIRM,                                :
                                                        CASE NO. CA2016-01-016
        Plaintiff-Appellee,                        :
                                                               OPINION
                                                   :            1/9/2017
   - vs -
                                                   :

MANJINDER SINGH,                                   :

        Defendant-Appellant.                       :



                  CIVIL APPEAL FROM BUTLER COUNTY AREA III COURT
                                 Case No. CVF1201015



Rodger W. Moore, P.O. Box 176007, Ft. Mitchell, Kentucky 41017, pro se

Manjinder Singh, 7723 Tylers Place Boulevard, #156, West Chester, Ohio 45069, defendant-
appellant, pro se



        S. POWELL, J.

        {¶ 1} Defendant-appellant, Manjinder Singh, appeals from the judgment rendered

against him in the Butler County Area III Court in favor of plaintiff-appellee, The Moore Law

Firm, LLC, following a jury trial. For the reasons outlined below, we affirm.

        {¶ 2} On August 6, 2012, the law firm of Gatherwright, Freeman & Associates, P.S.C.

("GFA") filed suit against Singh alleging he had breached a contract for legal services by

refusing to pay for the services it had rendered to him. The complaint indicates that Roger
                                                                        Butler CA2016-01-016

Moore had been employed as an associate attorney with GFA to work on Singh's case.

However, after the complaint was filed, the record indicates that Moore ceased his

relationship with GFA and that GFA assigned the debt it was owed for legal fees incurred in

the Singh case to Moore.         Moore subsequently incorporated his law practice, thus

establishing The Moore Law Firm, LLC ("MLF"), to which Moore then assigned the debt he

was owed by Singh.

        {¶ 3} On July 10, 2013, a magistrate permitted the complaint to be amended to

substitute MLF as plaintiff for GFA. As part of this decision, the magistrate also determined

that Singh's answer to the complaint did not allege any counterclaims against any of the

parties. Singh did not file any objections to the magistrate's decision. The trial court

subsequently affirmed and adopted the magistrate's decision in its entirety on September 4,

2013.

        {¶ 4} After a number of delays, including Singh's attempt to remove the case to the

United States District Court for the Southern District of Ohio, the matter was tried to a jury on

March 5 and 6, 2015. At the consent of both parties, the trial was presided over by a

magistrate. On the first day of trial, after Singh arrived several hours late, Singh filed a

motion to change venue, motion for continuance, and motion to amend his answer and

present counterclaims. The magistrate denied each of these motions as untimely. The jury

then rendered a verdict in favor of MLF in the amount of $5,800 plus court costs and interest.

        {¶ 5} On March 26, 2015, Singh filed a motion requesting the trial court set aside the

jury's verdict and the magistrate's decision confirming that verdict. As part of this motion,

Singh raised three "assignments of error" alleging: (1) that the assignment from GFA to

Moore was invalid and therefore neither Moore nor MLF have standing to bring this action;

(2) that Moore never represented GFA and is therefore not a real party in interest; and (3)

that the trial court lacked subject matter jurisdiction and should have permitted a change of
                                               -2-
                                                                          Butler CA2016-01-016

venue because Singh had filed several counterclaims that required judgment in his favor in

excess of $150,000. The trial court denied each of Singh's claims in a written decision

issued on December 15, 2015. As part of this decision, the trial court determined that it had

jurisdiction to preside over the litigation and that the jury had made the necessary factual

determinations, as the trier of fact, to render judgment in favor of MLF.

       {¶ 6} Singh now appeals from the trial court's decision, raising three assignments of

error for review.

       {¶ 7} Assignment of Error No. 1:

       {¶ 8} THE TRIAL COURT ERRED WHEN IT LACKED SUBJECT MATTER

JURISDICTION.

       {¶ 9} In his first assignment of error, Singh argues the trial court lacked subject

matter jurisdiction over the matter because the case was not prosecuted by GFA, the

supposed real party in interest. However, just as the trial court found, although this case was

originally brought by GFA, the record is clear that MLF was assigned the debt that was the

subject of this litigation by Moore, who himself had previously been assigned the debt by

GFA. Whether these assignments were valid and supported by sufficient evidence was one

of the many issues tried to the jury. The jury clearly resolved the issue of standing in favor of

MLF, the final assignee of the debt from Moore and GFA. Nothing about this divests the trial

court with subject matter jurisdiction to preside over this litigation. Therefore, finding no error

in the trial court's decision, Singh's first assignment of error lacks merit and is overruled.

       {¶ 10} Assignment of Error No. 2:

       {¶ 11} THE TRIAL COURT ERRED WHEN IT FAILED TO ALLOW THE

APPELLANTS COUNTERCLAIMS, AND FAILED TO CHANGE VENUE.

       {¶ 12} In his second assignment of error, Singh argues the trial court erred by not

allowing him to present his various counterclaims. Singh also argues the trial court erred by
                                                -3-
                                                                        Butler CA2016-01-016

denying his motion for a change of venue due to those counterclaims, which he claims

entitled him to a judgment in his favor in excess of $150,000. However, as the magistrate

properly determined early in this case, Singh never alleged any counterclaims neither as part

of his original answer nor in any other responsive pleading thereafter. Singh never objected

to this decision. Moreover, just as the magistrate found, any attempt by Singh to raise

counterclaims through a motion filed on the day of trial was clearly untimely.              The

magistrate's decision finding the same was subsequently affirmed and adopted by the trial

court. We find no error in the trial court's decision. Therefore, again finding no error in the

trial court's decision, Singh's second assignment of error also lacks merit and is overruled.

       {¶ 13} Assignment of Error No. 3:

       {¶ 14} THE TRIAL COURT ERRED WHEN IT ALLOWED ATTORNEY RODGER

MOORE TO MAKE PREJUDICIAL STATEMENTS TO THE JURY THAT HARMS THE

APPELLANT.

       {¶ 15} In his third assignment of error, Singh claims the trial court erred by permitting

Moore to testify that the contract for legal services with GFA was signed by Singh, as

opposed to Singh's mother. According to Singh, Moore was untruthful and should not have

been permitted to mislead the jury with this testimony. However, as the trier of fact, it was for

the jury to determine the credibility of the testimony and evidence presented from each

witness, including that of both Moore and Singh. The jury clearly found Moore's testimony

and evidence that Singh signed the contract for legal services with GFA to be credible.

Therefore, finding no error in the trial court's decision, Singh's third assignment of error

likewise lacks merits and is overruled.

       {¶ 16} Judgment affirmed.


       PIPER, P.J., and RINGLAND, J., concur.


                                               -4-